Memorandum: The action was commenced in the County Court of Monroe County by service of the summons on defendants on August 30, 1951. On September 6, 1951, the attorney for defendants filed a general notice of appearance and demand for a copy of the complaint. The complaint, served on September 20th, set up a cause of action based on negligence arising from a collision of motor vehicles in Monroe County. The complaint alleged that defendants were residents of Wayne County. The provisions of subdivision 3 of section 67 of the Civil Practice Act involve the question of jurisdiction of the person, not jurisdiction of the subject matter. Hence, by serving a general notice of appearance the defendants waived the right to attack the claim of jurisdiction over their persons. (Muslusky v. Lehigh Valley Coal Co., 225 N. Y. 584; Meyers v. American Locomotive Co., 201 N. Y. 163; Yager v. Yager, 214 App. Div. 671; Davidoff v. Wurmser, Inc., 27 N. Y. S. 2d 555, affd. 261 App. Div. 1087; Civ. Prac. Act, § 237-a.) All concur. (Appeal from an order granting defendants’ motion to dismiss plaintiff’s complaint for lack of jurisdiction of defendants, in an automobile negligence action.) Present — Taylor, P. J., McCum, Vaughan, Kimball and Wheeler, JJ.